Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Action filed by Applicant on 07/21/2021.
Claims 1-9 have been allowed.
Terminal Disclaimer
The terminal disclaimer filed on 07/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,718,828 (Application No. 15/908066) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Double Patenting Rejection:
On Page 1 of Applicant’s Remarks, filed on 07/21/2021, Applicant states that “The Office Action rejects claims 1—9 under the judicially created doctrine ofobviousness-type double patenting as being unpatentable over claims 1—9 of U.S. Patent No.10,718,828. Without admitting to the propriety of the rejection, and in the interest of advancingprosecution, Applicant is simultaneously filing herewith a Terminal Disclaimer over the citedreference, thus obviating the rejection.” Examiner has corroborated that the Terminal Disclaimer has been approved; thus the Double Patenting Rejection has been withdrawn.
REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
Please see Office Action filed on 06/29/2021 for Reasons for Allowance regarding claims 1-3.
Claim 4 is also allowed as it further limits allowed claim 1.
Claims 5-9 are also allowed as they further limit allowed claim 1.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamazaki et al. US 2014/0292321 - Magnetic sensor for magnetic sensor system for detecting component of direction of external magnetic field, has magnetoresistive effect element, where magnetization is fixed to direction through magnetization fixed layer.
Miyauchi et al. US 2011/0317313 - Magneto-resistive effect (MR) element used in thin film magnetic head of magnetic disk device, has hard magnet layer that is formed at rear portion of MR region, for influencing orthogonalizing function of ferromagnetic layers.
Degawa et al. US 2014/0293475 - Current-perpendicular-to-plane-type magnetoresistive effect element for thin film magnetic head of head gimbal assembly, has magnetization direction adjustment layer for adjusting magnetization directions of ferromagnetic layers.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1-3; therefore claims 1-9 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/RAUL J RIOS RUSSO/Examiner, Art Unit 2867